Order entered November 6, 2019




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-19-00882-CR

                              CHACEY TYLER POYNTER, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                              On Appeal from the 354th District Court
                                       Hunt County, Texas
                                 Trial Court Cause No. 32739CR

                                               ORDER
        Before the Court is court reporter Julie Vrooman’s October 30, 2019 third request for

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record due on or before December 2, 2019. Ms. Vrooman is cautioned that the failure

to file the reporter’s record by that day may result in the Court ordering she not sit until the

reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vrooman, court reporter, 354th Judicial

District Court; and counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE